Citation Nr: 1307984	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-48 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to higher ratings assigned for posttraumatic stress disorder (PTSD) prior to December 8, 1999 (rated 30 percent from October 15, 1982 to July 21, 1998, and 50 percent from July 21, 1998 to December 8, 1999), including a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision that granted service connection for PTSD, initially rated 50 percent, effective July 21, 1998.  The Veteran disagreed with the effective date assigned.  Ultimately, a January 2000 rating decision granted a higher rating for the PTSD to 100 percent, effective December 8, 1999, and an October 2007 Decision Review Officer decision (finding clear and unmistakable error in an April 1983 rating decision) granted an earlier effective date for the award of service connection (to October 15, 1982), assigning a 30 percent initial rating for the period prior to July 21, 1998.  As the effective date of October 15, 1982 (date of receipt of initial claim) is the earliest effective date possible, and the 100 percent rating assigned from December 8, 1999 is the maximum rating possible (and it is not alleged otherwise), the matter of an earlier effective date for the award of service connection and the rating for PTSD for the period from December 8, 1999 are no longer before the Board.  What remains for consideration is the Veteran's claim that he is entitled to a total rating for PTSD throughout the interval from October 15, 1982 until December 8, 1999.  

In October 2000, the Veteran and his wife testified during a hearing before a Decision Review Officer at the RO; a transcript of the hearing is of record.  The Veteran also provided testimony at three separate Board hearings before each of the three undersigned Veterans Law Judges.  The first hearing was a videoconference hearing held in September 2005, the second was an in-person hearing held at the RO in February 2012, and the third was an in-person hearing held at the Board's location in Washington, D.C., in October 2012.  Transcripts of all three hearings are associated with the claims folder.  As each Veterans Law Judge who conducted a hearing in a matter must participate in the determination on the matter, this case will be reviewed and signed by a panel consisting of the three Veterans Law Judges who presided over the September 2005, February 2012, and October 2012 hearings.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §20.707 (2012); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Finally, throughout this appeal, the Veteran has submitted statements contending that he is unemployable due to his service-connected PTSD.  In light of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the issue has been characterized to reflect that the matter of entitlement to a TDIU is part and parcel of the higher rating appeal at issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


REMAND

The evidence suggests that the Veteran had periodic employment at a steel plant (Bethlehem Steel) until 1999, worked at a hospital from February to May 1999, and has not worked since May 1999.  The record contains very little (and conflicting) information regarding the Veteran's employment at Bethlehem Steel.  In a May 2000 letter, the Veteran wrote that his employment has not been steady over the years, that he had been laid off for years at a time in the 1980s and 1990s, that he drank and did drugs while on the job, could not think straight, and that his supervisor covered for him.  A December 1998 VA examination report indicates the Veteran had primarily been employed with a steel plant since service separation, that he had been laid off for a number of months in the early 1980s, was rehired, and continued employment for over ten years until he was again laid off four months prior (in August 1998).  However, the Veteran stated that he anticipated that he would be given an opportunity for reemployment for the steel company at another plant.  

An October 1999 VA treatment note indicates that the Veteran's employer (Bethlehem Steel) was asking him to relocate to the Lackawanna Plant outside of Buffalo, New York, but that the Veteran stated he could not move due to his wife's medical condition (suggesting the Veteran may have been employed in some capacity by Bethlehem Steel at least through October 1999).  In a May 2000 letter, the Veteran stated that he did not refuse employment at the steel plant in Buffalo, New York, but that, rather, he failed the required physical examination due to his PTSD symptoms.      

Regarding the Veteran's hospital employment, the claims file includes a determination from the Commonwealth of Pennsylvania Department of Labor and Industry that indicates the Veteran was last employed by Sacred Heart Hospital on May 25, 1999, and a June 1999 letter from the Director of Human Resources at Sacred Heart Hospital which states that his employment was terminated for failure to pass his probationary period.  

An April 1999 treatment record from Oakwood Medical Center indicates the Veteran sustained a work injury at Sacred Heart Hospital on April 28, 1999 when he twisted his back climbing down a ladder; he then twisted his back again on a slippery floor and experienced pain in the left foot as well.  A Social Security Administration (SSA) Disability Determination and Transmittal indicates that the SSA found the Veteran to be disabled and eligible for Social Security Disability (SSD) benefits due to anxiety-related disorders effective from April 27, 1999 (the day prior to the work injury).  

The Veteran has not yet provided specific information regarding the dates and nature (e.g., whether part- or full-time, specific dates he was "laid off") of his employment from 1982 to 1999.  Such information regarding the duration and nature of his employment, particularly with the steel plant, is necessary to decide this case.  

This information regarding the scope of the impact of the Veteran's PTSD on his employment is critical evidence and highly pertinent to his claims.  Therefore, the Veteran should be reminded that where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2012).  Recently the Court has held that, even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25. Vet. App. 220 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete a VA Form 21-8940 for the years from 1982 to 1999, or, otherwise, to provide the exact dates of his employment at the steel plant from 1982 to 1999, including all beginning and ending dates of employment, whether the work was full-time or part-time, the number of days/hours per week worked, and the annual salary for each year.  

The letter to the Veteran should also request information regarding whether he received any unemployment benefits from 1982 to 1999, and, if so, the specific dates of receipt of unemployment benefits, the dates of unemployment, and any supporting documentation.  

The letter to the Veteran should request any documentation (e.g., doctor's or employer's statements) regarding missed time from work due to disability from 1982 to 1999.  

If the Veteran does not provide the requested information, the claim should be processed under 38 C.F.R. § 3.158 as abandoned.  All attempts to obtain this information should be documented in the claims file.

2.  Obtain the appropriate identification of the Veteran's employer (the steel plant) and any labor union of which he was a member as well as the appropriate release forms from the Veteran, to obtain information confirming the dates of his employment, layoffs, reinstatements, etc. from both the employer and the union.  If he does not submit the information regarding employer and union or the authorization form(s) sought, as requested, the claim should be processed under 38 C.F.R. § 3.158 as abandoned.  

3.  Contact the Veteran's employer(s) and/or his union (if any) to obtain information regarding the dates and nature of his employment from 1982 to 1999.  All attempts to contact the employer and union, as well as any negative responses, should be documented and associated with the claims file.

4.  Contact the Social Security Administration to obtain income verification match reports regarding the Veteran's income/earnings for the years from 1982 to 1999.  All attempts to obtain this information, as well as any negative responses, should be documented and associated with the claims file.  

5.  The Veteran should be notified if any records/information identified are not received pursuant to the AMC/RO's request, and advised that it is his responsibility to ensure that the records are received.  If a submission by the employer, union, SSA, or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the employer, union, or SSA does not adequately respond to the RO's request for records/information, and the Veteran does not submit such records/information upon being so advised, the claim should be processed as abandoned under 38 C.F.R. § 3.158(a).  

6.  After the development requested is completed, the claim should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

